Citation Nr: 9903971	
Decision Date: 02/12/99    Archive Date: 02/17/99

DOCKET NO.  95-09 647	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in 
Indianapolis, Indiana


THE ISSUES

1.  Entitlement to service connection for a back disability.  

2.  Entitlement to service connection for bilateral hearing 
loss.  

3.  Entitlement to service connection for loss of teeth.  


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

B.E. Jordan, Counsel


INTRODUCTION

The veteran had active military service from May 1943 to 
December 1945.

This appeal to the Board of Veterans' Appeals (Board) arises 
from rating decisions of the Department of Veterans Affairs 
(VA) Regional Office (RO) in Indianapolis, Indiana.  

In a June 1998 document, the veteran withdrew his request for 
a travel Board hearing.  

The Board notes that the claim for service connection for 
bilateral hearing loss will be addressed in the remand 
portion of this decision.  


FINDINGS OF FACTS

1.  The claim for service connection for back disability is 
not plausible.  

2.  The veteran is claiming service connection for loss of 
teeth. 

3.  The veteran's dental disability is not shown to be other 
than treatable carious teeth, or replaceable missing teeth.  






CONCLUSIONS OF LAW

1.  The claim for service connection for back disability is 
not well grounded.  38 U.S.C.A § 5107(a) (West 1991).

2.  The veteran has not submitted a claim for service 
connection for a dental disability for compensation purposes 
upon which relief may be granted.  38 U.S.C.A. § 1110, 1155, 
5107 (West 1991 & Supp. 1997); 38 C.F.R. § 4.129, 4.150, 
Diagnostic Code 9913 (1998).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.

The threshold question to be answered with respect to this 
appeal is whether the appellant has presented evidence of a 
well-grounded claim.  38 U.S.C.A. § 5107(a).  
A well-grounded claim is a claim that is plausible, that is, 
one that is meritorious on its own or capable of 
substantiation.  Murphy v. Derwinski, 1 Vet. App. 78, 81 
(1990).  If a claim is not well grounded, the appeal must 
fail with respect to it, and there is no duty to assist the 
appellant further in the development of facts pertinent to 
the claim.  Id., 38 U.S.C.A. § 5107(a); Grottveit v. Brown, 5 
Vet. App. 91 (1993); Tirpak v. Derwinski, 2 Vet. App. 609 
(1992).  The initial burden is on the claimant to produce 
evidence of a well-grounded claim.   38 U.S.C.A. § 5107(a); 
see Grivois v. Brown, 6 Vet. App. 136 (1994); Grottveit at 
92; Tirpak at 610-11.  Where a determinative issue involves 
medical causation or a medical diagnosis, competent medical 
evidence to the effect that the claim is plausible or 
possible is required. Grottveit at 92-93.  

Further, in order for a claim to be considered plausible, and 
therefore well grounded, there must be evidence of a current 
disability (a medical diagnosis), of incurrence or 
aggravation of a disease or an injury in service (lay or 
medical evidence), and of a nexus between the inservice 
injury or disease and the current disability.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995), aff'd 78 F.3rd 604 (Fed. 
Cir. 1996) (per curiam), Rabideau v. Derwinski, 2 Vet. App. 
141, 143 (1992); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992); Cuevas v. Principi, 3 Vet. App. 542, 548 (1992).  For 
reasons set forth below, the Board finds that the claims for 
service connection for back disability and bilateral hearing 
loss are not well grounded.  The Board also finds that the 
claim for service connection for loss of teeth is not legally 
sufficient.  

In this matter, the veteran asserts that he is entitled to 
service connection for a low back disability.  Specifically, 
the appellant maintains that he was involved a jeep accident 
during the Battle of the Bulge and injured his back.  
Therefore, the veteran avers that his current back disability 
is related to the service back injury.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Certain disabilities, including arthritis, may be presumed 
incurred in service if shown to have manifested to a 
compensable degree within one year after the date of 
separation from service.  38 U.S.C.A. §§ 1101, 1112, 1113 
(West 1991 & Supp. 1998); 38 C.F.R. §§ 3.307, 3.309 (1998).  

Satisfactory lay or other evidence that an injury or disease 
was incurred or aggravated in combat will be accepted as 
sufficient proof of service connection if the evidence is 
consistent with the circumstances, conditions or hardships of 
such service even though there is no official record of such 
incurrence or aggravation.  38 U.S.C.A. § 1154(b) (West 
1991); 38 C.F.R. § 3.303(d) (1998).  

Service medical records including the report of a December 
1945 separation examination are negative for complaints, 
findings, or diagnoses pertaining to a back injury.  

VA medical records dated from September to November 1950 
reflect that the veteran was admitted to a VA medical 
facility for sciatica.  On admission, it was noted that the 
veteran complained of sciatic rheumatism of about a six-month 
duration in the right leg.  It was noted that a severe attack 
of back and leg pain occurred about the spring of 1950.  The 
veteran related having first experienced such symptoms while 
in service after having been involved in a jeep accident.  A 
physical examination reflects pathology including limitation 
of motion of the lumbar spine.  It was noted that X-rays of 
the lumbar spine were negative for any bony abnormality and a 
pantopaque myelogram was negative for evidence of a ruptured 
disc.  The diagnoses included right sciatica, cause not 
entirely determined, undiagnosed pain of the right lower 
extremity in the absence of motor sensory and reflex change 
manifested by pain and limitation of motion on forward 
bending.  

The record includes three affidavits dated in 1951 of former 
fellow servicemen.  Two of the affiants attest to having been 
involved in a jeep accident with the veteran.  Another 
affiant remembered there having been in an accident, but he 
could not recall the persons involved.  

At a VA examination dated in June 1994, the veteran related 
he was involved in a vehicular accident during the Battle of 
the Bulge and that he injured his back.  The veteran 
complained of intermittent back pain and limitation of motion 
of the back.  On physical examination, the veteran 
demonstrated slight postural abnormality and limitation of 
motion of the lumbar spine.  It was noted that straight leg 
raising caused some pain.  X-rays of the lumbar spine 
associated with the examination revealed degenerative changes 
at the lumbosacral junction and compression fracture of L-1, 
age indeterminate.  The diagnosis included osteoarthritis of 
the lumbar back and lumbar disc disease.  

In October 1994, the veteran testified at a personal hearing 
before a hearing officer with regard to his claim.  
Specifically, the veteran stated that during the Battle of 
the Bulge he was involved in a jeep accident.  The veteran 
described that the jeep in which he was riding was struck by 
another vehicle and that he was thrown upward and forward and 
was quickly returned to his position in the back seat.  The 
veteran elaborated that he had his weapon slung and that he 
fell on his weapon when he fell back against the seat.  The 
veteran stated that he did not receive any medical care, but 
that he was sent to an AID station and was told that he was 
bruised and was sent back to duty.  The veteran elaborated 
that he did not receive any treatment for his back in 
service.  The veteran also denied having any post service 
accidents.  The veteran indicated that he did not complain of 
any back problems at the time of separation because he was 
anxious to return home.  

At the October 1994 hearing, the veteran submitted a 
statement dated in October 1994 from his spouse.  Therein, 
his spouse indicated that she met the veteran in 1945 and 
that they were married in 1946 and that the veteran has 
complained of back pain since that time.  

The record also includes an affidavit of a fellow former 
serviceman dated in November 1994.  Therein, the affiant 
indicated that he met the veteran in the summer of 1945 and 
that he noticed that the veteran walked strangely.  The 
affiant stated that the veteran showed him a large discolored 
place on his lower back that the veteran indicated that he 
had been involved in a vehicular accident during the Battle 
of the Bulge in the earlier part of the year.  It was noted 
that the veteran complained of being in pain.  

The veteran also testified at a personal hearing dated in 
March 1997.  The Board notes that the veteran's testimony is 
primarily consistent with the October 1994 hearing testimony.  
At the March 1997 hearing, the veteran submitted a history of 
his unit, the 327th Fighter Control Squadron.  It was noted 
that the squadron's operations primarily included directing 
friendly planes against enemy attack and aiding crippled 
aircraft in returning home.  The history also discloses that 
the 327th was never more than a few miles behind the front 
and often, as in the Battle of Bulge, was far ahead of the 
front lines.  

The Board has carefully reviewed the evidence of record.  In 
so doing, the Board finds the veteran's testimony credible.  
The Board has considered the veteran's assertion that he was 
involved in combat at the time of the reported injury to his 
back.  In that connection, the Board recognizes that the 
veteran's squadron served during the Battle of the Bulge as 
evidenced by service records and the squadron history.  The 
Board does not contest that the veteran was involved in a 
vehicular accident as evidenced by the affidavits of the 
former servicemen, the 1994 affidavit wherein the affiant 
indicated that he witnessed a bruise to the veteran's back, 
and the veteran's spouse's statement that the veteran had 
complained of back pain since 1945.  Assuming arguendo that 
the veteran sustained a back injury inservice, the Board 
notes that any such pathology was acute and transitory at 
best in that there were no complaints or findings at 
separation.  38 C.F.R. § 3.303(b) (1999).  Moreover, the 
record reflects that the veteran was first seen for back 
problems in 1950, five years after separation.  Although the 
diagnoses included sciatica, the examiner indicated that the 
disorder was of an unknown origin.  With regard to the 
aforenoted affidavits and statements, the Board finds that 
such evidence may be accepted for the proposition that the 
affiants witnessed the veteran's involvement in a motor 
vehicular accident; however, the testimonies may not be 
accepted for the proposition that the veteran's current back 
disability is related to the service accident for lay persons 
are not competent to render medical opinions.  See Espiritu 
v. Derwinski, 2 Vet. App. 492 (1992).  However, the record is 
devoid of competent medical evidence which establishes that 
the veteran's back disability is etiologically related to the 
claimed service injury.  Thus, in the absence of medical 
evidence relating the veteran's current back disability to 
service, the Board finds that the veteran's claim for service 
connection for back disability is not well grounded.  
Moreover, the veteran is not entitled to service connection 
for a back disability on presumptive basis.  The evidence 
discloses that the veteran was first diagnosed as having 
osteoarthritis of the lumbar spine in 1994, many years after 
separation from service.  

In addition, the Board has considered the claim on a combat 
related basis.  However, the United States Court of Veteran's 
Appeals had held that in cases of combat related service 
connection, the veteran is still required to submit medical 
evidence that establishes that his current disability is 
related to a claimed service injury to establish a well 
grounded claim although the veteran has submitted evidence 
that shows that he incurred an injury in service.  Collette 
v. Brown, 82 F.3d 389 (Fed. Cir. 1996); Wade v. West 11 Vet. 
App. 302 (1998).  

The Board recognizes that the claim for service connection 
for a back disability is disposed of in a manner that differs 
from that used by the RO.  The RO denied the veteran's claim 
on the merits, while the Board has concluded that the claim 
is not well grounded.  However, the Court has held that 
"when an RO does not specifically address the question 
whether a claim is well grounded but rather, as here, 
proceeds to adjudication on the merits, there is no prejudice 
to the veteran solely from the omission of the well grounded 
analysis."  See Meyer v. Brown, 9 Vet. App. 425, 432 (1996).  
The Board further notes that the difference between evidence 
required to render a claim well grounded and that required to 
reopen a previously disallowed claim appears to be slight.  
See Edenfield v. Brown, 8 Vet. App. 384, 390 (1995) (en 
banc).

The Board views its discussion as sufficient to inform the 
veteran of the elements necessary to complete his application 
for the claim of service connected as noted above.  See 
Robinette v. Brown, 8 Vet. App. 69, 77-78 (1995).

II.  Dental Disability

The question to be answered concerning this issue is whether 
or not the appellant has presented a legal claim for a VA 
benefit.  Sabonis v. Brown, 6 Vet. App. 426 (1994).  If he 
has not done so, his appeal must be denied.  As explained 
below, the Board finds that the veteran has not submitted 
such a claim.  

Service connection may be granted for disability resulting 
from disease or injury incurred or aggravated during service.  
38 U.S.C.A. § 1110 (West 1991); 38 C.F.R. § 3.303 (1998).  
Treatable carious teeth, replaceable missing teeth, dental or 
alveolar abscesses, periodontal disease (pyorrhea), and 
Vincent's stomatitis are not disabling conditions, and may be 
considered service-connected solely for the purpose of 
determining entitlement to dental examinations or outpatient 
dental treatment under the provisions of § 17.120 or § 17.123 
of this chapter.  38 C.F.R. § 4.149 (1998).  

A loss of teeth due to the loss of substance of the body or 
the maxilla or of the mandible warrants a noncompensable 
evaluation when the loss of substance does not involve a loss 
of continuity and the loss of masticatory surface can be 
restored by a suitable prosthesis. A 10 percent evaluation is 
appropriate when there is no loss of continuity but where the 
loss of masticatory surface cannot be restored by suitable 
prosthesis with loss of one-half of the masticatory surface, 
with all the upper anterior teeth missing, with all of the 
lower anterior teeth missing, or where the median line is the 
point of division. 38 C.F.R. Part 4 Code 9913. (Code 9913 was 
revised effective February 17, 1994, but the basic rating 
criteria applicable to this case remain unchanged.)  These 
ratings apply only to bone loss through trauma or disease 
such as osteomyelitis, and not to the loss of the alveolar 
process as a result of periodontal disease, since such loss 
is not considered disabling. (NOTE following Diagnostic Code 
9913.)

The report of a March 1943 entrance examination reveals that 
the veteran's right-sided tooth numbered 7 and left-sided 
tooth numbered 7 were considered restorable carious teeth.  
He had nonrestorable carious teeth numbered 6, 14, and 15 on 
the right side and 6 and 15 on the left side.  Natural 
missing teeth at the time of entrance was tooth numbered 14 
on the right side and teeth numbered 13 and 14 on the left.  
Dental records dated in March 1943 and May 1943 reveal that 
cleaning of several teeth were conducted, that teeth numbered 
6 and 15 on the left were extracted due to abscess, that 
right tooth number 6 was extracted due to an abscess and that 
further treatment was planned.  It appears that in July 1944, 
a filing was performed to the tooth number 2 on the right. 
When examined for separation in December 1945, it was noted 
that tooth number 6 on the right side and teeth numbered 5 
through 7 were missing naturally.  

The report of a June 1994 VA dental examination reveals, in 
pertinent part, a history of teeth fillings in 1944 and 1953.  
The veteran related that his teeth were extracted after 
service due to poor dental hygiene and recurrent decay.  It 
was noted that the veteran had 4 to 5 sets of dentures which 
had been provided by a private practitioner.  The examiner 
indicated that another set of dentures would not serve the 
veteran.  The examiner also opined that there was no evidence 
of a service-connected dental disability.  

At a personal hearing dated in March 1997 before a hearing 
officer, the veteran testified that three months prior to 
entering service that his teeth had been filled.  He denied 
having incurred any injury to his teeth (other than 
recreational boxing).  He denied having had any gum disease.  
He stated that he had permanent fillings in his teeth before 
service and that while in service his new fillings were 
replaced with temporary ones by an experimental machine.  The 
veteran indicated that he had five new fillings.  He added 
that he was told that the fillings would be replaced at a 
later date, which was not done.  The veteran testified that 
the service fillings were not good and that his teeth decayed 
as a result thereof.  The time delay was about three years.  
The veteran further stated he went to a civilian doctor and 
had his teeth pulled in part because of the cost of a partial 
plate as opposed to a full set of dentures.  The appellant 
indicated that the private dentist stated that the military 
had erred by not providing permanent fillings.  

The Board finds the veteran's testimony credible.  However, 
the evidence does not show that the veteran underwent several 
tooth fillings while in service.  In addition, the record 
reflects that many of the veteran's teeth were removed due to 
abscesses.  Moreover, the veteran does not contend and the 
evidence does not reflect that the veteran incurred any 
trauma to his teeth during service.  Regulations prohibit the 
payment of compensation for the veteran's dental claim in 
this matter.  See 38 C.F.R. §§ 4.149, Part 4 Code 9913.  
Service connection for the veteran's dental disability, loss 
of teeth could be considered for treatment purposes only.  
38 C.F.R. § 4.149.  Under these circumstances, the veteran 
has not submitted a claim upon which relief may be granted, 
and his appeal must be denied.

Under the circumstances of this case, the Board is without 
authority to grant the benefit sought on appeal.  It is 
precluded by law.  In Sabonis, supra, the Court held that in 
cases such as this in which the law is dispositive, the claim 
should be denied because of the absence of legal merit.  
Sabonis v. Brown, 6 Vet. App. 426 (1994).   

ORDER

Service connection for a back disability is denied.  

Service connection for loss of teeth is denied.  


REMAND

The veteran testified that his military occupational 
specialty (MOS) as a radio operator and his proximity to 
mortar fire during service resulted in his current hearing 
loss.  The record reflects that the veteran's unit served 
during the Battle of the Bulge.  A service separation 
qualification record reflects that the veteran served with a 
unit that operated radio transmitting and receiving set to 
communicate with bomber formation and from station to 
station.  This document also shows that messages were sent by 
voice and code.  However, service medical records including 
the report of a December 1945 separation examination do not 
show complaints, pathology, or diagnosis pertaining to a 
hearing deficiency. 

In addition, the veteran's testified that his hearing 
deficiency was gradual.  He indicated that his post service 
occupation consisted of employment in a factory whereby he 
was exposed to noise and that he wore earplugs.  

The medical evidence of record reflects that the veteran was 
first diagnosed as having a hearing disability in 1994 per 
the report of a VA examination report dated in June 1994.  At 
that time, the veteran's hearing in the right ear was 
recorded in pure tone thresholds (in decibels) as 20, 15, 75, 
80, and 75 at 500, 1000, 2000, 3000, and 4000 Hertz (Hz) and 
15, 15, 60, 70, and 70 in the left ear at 500, 1000, 2000, 
3000, and 4000 Hz.  The average hearing loss in the right ear 
was 61 percent and 54 in the left.  The veteran also 
demonstrated 64 percent correct speech recognition in the 
right ear and 88 percent in the left.  The examiner entered a 
diagnosis of bilateral sloping sensori-neural hearing loss, 
moderately severe in the right and moderate to severe in the 
left ear.  Speech recognition scores were fair to poor in the 
right ear and good in the left ear.  

In light of the foregoing, the Board is of the view that 
further development including a VA examination as indicated 
below would be helpful in an equitable disposition of this 
matter.  

Accordingly, the case is REMANDED to the RO for the following 
actions:  

1.  The RO should contact the veteran and 
request that he provide the names, 
addresses, and approximate dates of 
treatment for all VA and non-VA health 
care providers who may possess additional 
records pertinent to his claim for 
service connection for a bilateral 
hearing loss.  With any necessary 
authorization from the veteran, the RO 
should attempt to obtain copies of 
pertinent treatment records identified by 
the veteran which are not currently of 
record.  

2.  Thereafter, the RO should arrange for 
the veteran to undergo a VA examination 
by an audiologist, if available, to 
determine the nature and extent of any 
bilateral hearing loss found to be 
present.  The claims folder must be 
available to the examiner for review 
prior to the examination.  All indicated 
studies should be performed.  The 
examiner should provide an opinion as to 
the etiology of any bilateral hearing 
loss found to be present to include 
whether it is at least as likely as not 
that such was caused by service.  A 
complete rationale should be given for 
all opinions and conclusions expressed. 

3.  Thereafter, the RO should review the 
claims file and ensure that all 
developmental actions, including the 
medical examination and opinion, have 
been conducted and completed in full.  
Then, the RO should undertake any other 
indicated development and readjudicate 
the claim for service connection for 
bilateral hearing loss.  

4.  If the benefit sought on appeal is 
not granted to the satisfaction of the 
veteran, a Supplemental Statement of the 
Case should be issued and the veteran and 
his representative provided with an 
appropriate opportunity to respond.  



		
	F. JUDGE FLOWERS
	Member, Board of Veterans' Appeals

NOTICE OF APPELLATE RIGHTS:  Under 38 U.S.C.A. § 7266 (West 
1991 & Supp. 1998), a decision of the Board of Veterans' 
Appeals granting less than the complete benefit, or benefits, 
sought on appeal is appealable to the United States Court of 
Veterans Appeals within 120 days from the date of mailing of 
notice of the decision, provided that a Notice of 
Disagreement concerning an issue which was before the Board 
was filed with the agency of original jurisdiction on or 
after November 18, 1988.  Veterans' Judicial Review Act, Pub. 
L. No. 100-687, § 402, 102 Stat. 4105, 4122 (1988).  The date 
that appears on the face of this decision constitutes the 
date of mailing and the copy of this decision that you have 
received is your notice of the action taken on your appeal by 
the Board of Veterans' Appeals.   
Appellate rights do not attach to those issues addressed in 
the remand portion of the Board's decision, because a remand 
is in the nature of a preliminary order and does not 
constitute a decision of the Board on the merits of your 
appeal.  38 C.F.R. § 20.1100(b) (1998).  






		 


 Department of Veterans Affairs

